360 S.W.3d 914 (2012)
William G. BISBY, Employee/Claimant,
v.
LABOR READY CENTRAL, INC., Employer/Respondent.
No. ED 97108.
Missouri Court of Appeals, Eastern District, Division Three.
March 6, 2012.
William Bisby, Omaha, NE, pro se.
E. Thomas Liese, Holtkamp, Liese, Schultz, & Hilliker, PC, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
William G. Bisby appeals from the final award of the Labor and Industrial Relations Commission denying compensation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).